DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/22 has been entered. 
Response to Amendment
	Applicant's arguments and amendments filed on 1/5/22 are acknowledged.  Claims 1-37, 44, and 55 have been canceled.  Claims 38, 56, and 57 have been amended. Claims 38-43, 45-54, and 56-59 are pending rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38, 39, 40, 41, 42, 43, 45, 46, 47, 48, 49, 50, 51, 52, 53, 58, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev USPA_20120040582_A1 in view of Suzuki USPA_20060121812_A1.
1.	Regarding Claims 38, 39, 40, 41, 42, 43, 45, 46, 47, 48, 49, 50, 51, 52, 53, 58, and 59,  Topolkaraev discloses forming garments such as clothing, shoe coverings, and surgical gowns/drapes (corresponds to claimed nonwoven fabric) (paragraph 0105) comprising its inventive fibers (corresponds to claimed fibers of claimed polymeric material) which can be made by polylactic acid (corresponds to claimed matrix polyester) and also be blended with polyolefins (corresponds to claimed polyolefin matrix polymer) (paragraph 0036); wherein said polylactic acid (corresponds to claimed matrix polyester) is in an amount greater than 70 wt% (Claim 12) with a polyepoxide (corresponds to claimed nanoinclusion additive) in an amount ranging from 0.05 to 10 wt% (paragraph 0052), and a polymeric toughening additive (corresponds to claimed microinclusion additive) in an amount ranging from 1 to 25 wt% (paragraph 0070), to form a thermoplastic composition (corresponds to claimed thermoplastic composition) (Abstract, paragraph 0054).  Also, Topolkaraev discloses using a polyether polyol (Pluriol WI-285) (paragraph 0169) and alkane diol (paragraph 0072), with said polylactic acid (corresponds to claimed matrix polyester), as is being claimed in instant Claims 38 and 45.  Furthermore, Topolkaraev discloses that said polyepoxide (corresponds to Topolkaraev discloses that said polymeric toughening additive (corresponds to claimed microinclusion additive) can be a polyolefin such as polypropylene homopolymers/copolymers or ethylene/alpha-olefinc copolymers (paragraphs 0065-0067).  Topolkaraev also discloses that said domains in the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) can be subjected to strain/stress during drawing (paragraphs 0055, 0096, 0097) which according to Applicants’ Specification (see Pre-Pub paragraphs 0021 and 0022) would cause pores to form besides said domains, both microscale and nanoscale.  Therefore, the Examiner respectfully submits that when drawn, it would be expected for micropores and nanopores to inherently form next to said domains with a size corresponding to said domains, i.e. micropores and nanopores, as is being claimed by Applicants.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  Topolkaraev discloses axial dimensions after drawing (paragraph 0095) to be similar to the axial dimensions after drawing as mentioned by Applicants in their Specification (See Pre-pub paragraph 0092).  Topolkaraev discloses using Fusabond MD-353D (DuPont) in its inventive Example (paragraph 0169) which is a maleic anhydride grafted polypropylene copolymer (corresponds to claimed maleated polyolefin).  Additionally, Topolkaraev discloses that the glass transition temperature of said thermoplastic composition (paragraphs 0004, 0084, Claim 15, and Claim 23) and the glass transition temperature of said polylactic acid (corresponds to claimed matrix polyester) (paragraph 0024) can be such that the ratio of the former to the latter meets the claimed range of instant Claim 38. Lastly, given the similarities between the claimed invention and that of Topolkaraev it can be said that the claimed water vapor transmission rates and total pore volume would all be inherently found as being claimed in instant Claims 38 and 39.
2.	However, Topolkaraev does not disclose the claimed addition of having elastic fibers despite teaching having a “composite” of fibers (paragraph 0100).
3.	Suzuki discloses a fiber mixture comprising thermoplastic polyurethane elastomer fibers (corresponds to claimed elastic fibers) mixed with thermoplastic polymer fibers (Abstract) such as PLA fibers (paragraph 0095), as used by Topolkaraev as explained above. Suzuki further discloses using this composite of fibers to form fabrics (Title) that are used in hygiene material fabrics (paragraph 0097), similar to Topolkaraev (paragraph 0105). Suzuki discloses that such a composite of fibers results in superior touch, heat sealing properties, productivity, elasticity, beautiful spun, and low residual strain (paragraph 0007).
Topolkaraev, to include the TPU fibers (corresponds to claimed elastic fibers), of Suzuki. One of ordinary skill in the art would have been motivated in doing so in order to obtain superior touch, heat sealing properties, productivity, elasticity, beautiful spun, and low residual strain.
Claims 54, 56, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev USPA_20120040582_A1 in view of Suzuki USPA_20060121812_A1, as applied to Claim 38, in view of Pike USPN_5759926.
3.	Regarding Claims 54, 56, and 57, Topolkaraev in view of Suzuki does not disclose the claimed limitation of its fabric being a woven or knit containing a plurality of yarns.
4.	Pike discloses a fabric (Title) that can be used in sterilization wraps, wipes, absorbent articles, garments, disposable articles (column 10, lines 55-63), in diapers, training pants, sanitary napkins, and various drapes (column 11, lines 25-30), similar to Topolkaraev (paragraph 0105). Furthermore, Pike discloses using fibers and filaments that can be formed into a nonwoven fabric or processed into a woven fabric (corresponds to claimed limitation of instant Claim 54), such as using spun yarn (corresponds to claimed yarn limitation) of the staple fibers or continuous filaments can be processed into a woven fabric by a conventional textile weaving process (column 9, lines 20-32).
5.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fibers, of Topolkaraev in view of Suzuki, by using them in the form of spun yarn in woven fabrics, as disclosed by Pike. One of ordinary skill in .  
Claims 38, 39, 40, 41, 42, 43, 45, 46, 47, 48, 49, 50, 51, 52, 53, 58, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev USPA_20120040582_A1 in view of Suzuki USPA_20060121812_A1 and Tsai USPN_5800758.
6.	Regarding Claims 38, 39, 40, 41, 42, 43, 45, 46, 47, 48, 49, 50, 51, 52, 53, 58, and 59, Topolkaraev discloses forming garments such as clothing, shoe coverings, and surgical gowns/drapes (corresponds to claimed nonwoven fabric) (paragraph 0105) comprising its inventive fibers (corresponds to claimed fibers of claimed polymeric material) which can be made by polylactic acid (corresponds to claimed matrix polyester) and also be blended with polyolefins (corresponds to claimed polyolefin matrix polymer) (paragraph 0036); wherein said polylactic acid (corresponds to claimed matrix polyester) is in an amount greater than 70 wt% (Claim 12) with a polyepoxide (corresponds to claimed nanoinclusion additive) in an amount ranging from 0.05 to 10 wt% (paragraph 0052), and a polymeric toughening additive (corresponds to claimed microinclusion additive) in an amount ranging from 1 to 25 wt% (paragraph 0070), to form a thermoplastic composition (corresponds to claimed thermoplastic composition) (Abstract, paragraph 0054).  Furthermore, Topolkaraev discloses that said polyepoxide (corresponds to claimed nanoinclusion additive) can be added into the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) in the form of discrete domains having a dimension of less than 500 nanometers while said polymeric toughening additive (corresponds to claimed microinclusion additive) can also be added Topolkaraev discloses using a polyether polyol (Pluriol WI-285) (paragraph 0169) and alkane diol (paragraph 0072), with said polylactic acid (corresponds to claimed matrix polyester), as is being claimed in instant Claims 38 and 45.  Topolkaraev discloses that said polymeric toughening additive (corresponds to claimed microinclusion additive) can be a polyolefin such as polypropylene homopolymers/copolymers or ethylene/alpha-olefinc copolymers (paragraphs 0065-0067).  Topolkaraev also discloses that said domains in the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) can be subjected to strain/stress during drawing (paragraphs 0055, 0096, 0097) which according to Applicants’ Specification (see Pre-Pub paragraph 0021) would cause pores to form besides said domains, both microscale and nanoscale.  Moreover, Topolkaraev discloses axial dimensions after drawing (paragraph 0095) to be similar to the axial dimensions after drawing as mentioned by Applicants in their Specification (See Pre-pub paragraph 0092).  Additionally, Topolkaraev discloses that the glass transition temperature of said thermoplastic composition (paragraphs 0004, 0084, Claim 15, and Claim 23) and the glass transition temperature of said polylactic acid (corresponds to claimed matrix polyester) (paragraph 0024) can be such that the ratio of the former to the latter meets the claimed range of instant Claim 38.  Lastly, Topolkaraev discloses using Fusabond MD-353D (DuPont) in its inventive Example (paragraph 0169) which is a maleic anhydride grafted polypropylene copolymer (corresponds to claimed maleated polyolefin).
Topolkaraev does not explicitly disclose drawing its film material that would induce the claimed pores. Also, Topolkaraev does not disclose the claimed addition of having elastic fibers despite teaching having a “composite” of fibers (paragraph 0100).
3.	Suzuki discloses a fiber mixture comprising thermoplastic polyurethane elastomer fibers (corresponds to claimed elastic fibers) mixed with thermoplastic polymer fibers (Abstract) such as PLA fibers (paragraph 0095), as used by Topolkaraev as explained above. Suzuki further discloses using this composite of fibers to form fabrics (Title) that are used in hygiene material fabrics (paragraph 0097), similar to Topolkaraev (paragraph 0105). Suzuki discloses that such a composite of fibers results in superior touch, heat sealing properties, productivity, elasticity, beautiful spun, and low residual strain (paragraph 0007).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composite of fibers, of Topolkaraev, to include the TPU fibers (corresponds to claimed elastic fibers), of Suzuki. One of ordinary skill in the art would have been motivated in doing so in order to obtain superior touch, heat sealing properties, productivity, elasticity, beautiful spun, and low residual strain.
8.	Tsai discloses forming porous films with improved properties (Title) comprising a polymer material, such as polyesters (column 3, lines 54-55) as well as fillers (Abstract).  Tsai discloses that porous films have been made by incorporating filler particles into a polymer material and stretching (drawing/orienting/elongating) the material to form a film having voids (corresponds to claimed pores) induced (column 1, lines 11-13), which is similar to what has been described above by Applicants in their Specification.  Tsai also Tsai discloses that its invention results in films having high water vapor transmission rate (corresponds to claimed limitation of instant Claim 38) (column 2, lines 1-6), improved breathability in articles such as surgical gowns (Topolkaraev also discloses forming surgical gown drape garments as stated above), and improved tactile and aesthetic properties (column 2, line 65 – column 3, line 7).  Tsai further discloses that the draw elongation during stretching can be within the range of about 1 - 4 (where “draw elongation” is the measurement of the length before and after) (column 2, lines 52-59) which falls within the same draw ratio range used by Applicants in their Specification (see pre-pub paragraph 0089).  And that the aspect ratio of its pores can be less than about 30 (column 19, lines 43-49), which teaches Applicants’ range in Claim 47.  Moreover, Tsai discloses that parameters, such as said stretching, can contribute towards a desired pore volume content, pore size, pore distribution, and arrangement of pores (column 3, lines 26-40).  More explicitly, Tsai discloses that pore size and number of pores can be controlled by the filler particle size and filler particle size distribution, and that the conditions and modes of the stretch processing, such as the selection of the draw ratio(s) can help determine the resultant pore shape and size, as well as the interconnectivity of the porous structure. Moreover, Tsai discloses that the porous morphology within the final porous film can be controlled by various factors during the compounding or material development phase, as well as during the processing or stretching phase (column 13, line 66 – column 14, line 12).  Lastly, Tsai discloses that “[i]t has been found that the wettability should be provided not only on the 
9.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polymeric material, of Topolkaraev, by stretching in the manner, of Tsai.  One of ordinary skill in the art would have been motivated in doing so in order to obtain high water vapor transmission rate, improved tactile and aesthetic properties, and improved breathability in the surgical gowns, of Topolkaraev, as disclosed by Tsai.  Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the “pore geometry (pore size and size distribution) and by the connectivity and tortuosity of the three-dimensional pore structure”, of Topolkaraev, as detailed by Tsai above.  One of ordinary skill in the art would have been motivated in tailoring its liquid permeability according to the details disclosed by Tsai so as to increase the utility of the invention of Tsai’s absorbent Topolkaraev:  paragraph 0105).
10.	Once the process technique of stretching of Tsai is applied the claimed aspect ratio, total pore volume, micropore size, and nanopore size limitations will inherently occur on account of the draw ratios and discrete domains, of Topolkaraev in view of Tsai, being the same.  Alternatively, given that Tsai discloses detailed information above on how to obtain a desired pore size, it would therefore be expected for one of ordinary skill in the art to know how to use such known techniques in obtained pore sizes within the micro and nanoscale, total pore volume, and aspect ratios as disclosed also by Tsai and as being claimed by Applicants.  Applicants have not shown criticality of why such pore sizes, total pore volume, and aspect ratios are unexpected, surprising, and/or unobtainable by prior art references.
11.	Further regarding Claims 38 and 39, Topolkaraev in view of Suzuki and Tsai suggests a WVTR of 500 g/m2/24 hrs. (Tsai:  column 18, lines 8-19).  Alternatively, given the similarities between the claimed invention and that of Topolkaraev in view of Suzuki and Tsai it can be said that these properties would be inherently found.
Claims 54, 56, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev USPA_20120040582_A1 in view of Suzuki USPA_20060121812_A1 and Tsai USPN_5800758, as applied to Claim 38, and further in view of Pike USPN_5759926.
13.	Regarding Claims 54, 56, and 57, Topolkaraev in view of Suzuki and Tsai does not disclose the claimed limitation of its fabric being a woven or knit containing a plurality of yarns.
Pike discloses a fabric (Title) that can be used in sterilization wraps, wipes, absorbent articles, garments, disposable articles (column 10, lines 55-63), in diapers, training pants, sanitary napkins, and various drapes (column 11, lines 25-30), similar to Topolkaraev (paragraph 0105). Furthermore, Pike discloses using fibers and filaments that can be formed into a nonwoven fabric or processed into a woven fabric (corresponds to claimed limitation of instant Claim 54), such as using spun yarn (corresponds to claimed yarn limitation) of the staple fibers or continuous filaments can be processed into a woven fabric by a conventional textile weaving process (column 9, lines 20-32).
15.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fibers, of Topolkaraev in view of Suzuki and Tsai, by using them in the form of spun yarn in woven fabrics, as disclosed by Pike. One of ordinary skill in the art would have been motivated in doing so in order to further the utility of its invention in wovens too.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 38-43, 45-54, and 56-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-45 and 47-62 of copending Application No. 14895531. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a “garment” which is essentially a fabric.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants state: “Furthermore, Applicant continues to respectfully submit that one having skill in the art would have no motivation to modify Topolkaraev with Pike absent hindsight reliance upon the pending claims. Namely, Topolkaraev is directed to improved spinning of polylactic acid fibers while maintaining strength and elasticity. Conversely, Pike is directed to a method of splitting conjugate fibers formed of two incompatible fibers to form a finer denier yarn than can be produced by extrusion alone. Thus, it is clear that Pike is directed to a completely different problem, that provides no benefit to the fibers of Topolkaraev, which are designed to maintain the polyepoxide and toughening additive within the fiber to improve the strength and backbone of the matrix polymer.”
The Examiner respectfully submits that Pike discloses a fabric (Title) that can be used in sterilization wraps, wipes, absorbent articles, garments, disposable articles (column 10, lines 55-63), in diapers, training pants, sanitary napkins, and various drapes (column 11, lines 25-30), similar to Topolkaraev (paragraph 0105). Therefore, the two references are not nonanalogous. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fibers, of Topolkaraev in view of Suzuki, by using them in the form of spun yarn in woven fabrics, as disclosed by Pike. One of ordinary skill in the art would have been motivated in doing so in order to further the utility of its invention in wovens too. The two kinds of fabrics are not mutually exclusive as shown by prior art.
Applicants state: “Moreover, Applicant continues to respectfully submit that one having skill in the art would have no motivation to modify Topolkaraev with Tsai absent hindsight reliance upon the pending claims. Namely, as previously submitted, Topolkaraev is specifically directed to a method for forming polylactic acid fibers that exhibit good elongation properties while remaining strong, and contains no reference whatsoever to a desire to form a porous fiber. (Topolkaraev at [0002]-[0003)). Conversely, Tsai is specifically directed to forming porous films. (Tsai at Col. 1, Lines 56-60). Therefore, as Tsai has no discussion whatsoever in regards to improving the spinning of polylactic fibers, Applicant continues to respectfully submit that one having skill in the art would have no motivation to look to Tsai when starting with Topolkaraev absent hindsight reliance upon the pending claims. Furthermore, the Office Action has failed to set forth any rationale or articulated reasoning that the benefits obtained via the film process of Tsai would operate in the same manner, or would impart the same benefit to a fiber of Topolkaraev. Thus, Applicant respectfully submits that the Office has failed to set forth a prima facie case of obviousness.”
The Examiner respectfully submits that the “rationale or articulated reasoning” is that it would’ve been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polymeric material, of Topolkaraev, by stretching it in the manner, of Tsai.  One of ordinary skill in the art would have been motivated in doing so in order to obtain high water vapor transmission rate, improved tactile and aesthetic properties, and improved breathability in the surgical gowns, of Topolkaraev, as disclosed by Tsai.  Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the “pore geometry (pore size and size distribution) and by the connectivity and tortuosity of the three-dimensional pore structure”, of Topolkaraev, as detailed by Tsai above.  One of ordinary skill in the art would have been motivated in tailoring its liquid permeability according to the details disclosed by Tsai so as to increase the utility of the invention of Tsai’s absorbent membrane structure in a variety of different applications where differing permeabilities would be needed (Topolkaraev:  paragraph 0105).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/          Primary Examiner, Art Unit 1781                                                                                                                                                                                              	February 7, 2022